PER CURIAM.
On appeal, Basil Nelson contends that the trial court erred in deviating from a written plea agreement he entered into with the state. Because the record shows that the court took no evidence at the sentencing hearing but instead relied upon representations of counsel, we vacate the sentence entered and remand for an evidentia-ry hearing and appropriate sentencing. “[Representations by counsel not made under oath and not subject to cross-examination, absent a stipulation, are not evidence.” State v. T.A., 528 So.2d 974 (Fla. 2d DCA 1988) (citations omitted).
Sentence vacated; remanded with instructions.